Citation Nr: 0308918	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and sacral spine.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling for the period from August 6, 1996 thru May 13, 
1999.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 60 percent 
disabling from May 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The case was previously before the Board in January 2001, at 
which time it was Remanded to obtain records and to afford 
the veteran a comprehensive medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Degenerative disc disease of the cervical spine had its 
onset many years after service and was neither caused or 
aggravated by the veteran's service connected lumbar 
pathology.

3.  The claims file does not include a current medical 
diagnosis of degenerative disc disease of the thoracic or 
sacral spine. 

4.  For the period thru May 13, 1999, the veteran's lumbar 
disability manifested by no more than severe recurring 
attacks with intermittent relief.

5.  For the period from May 14, 1999, the veteran's lumbar 
disability manifested by no more than pronounced a pronounced 
disability with persistent symptoms with little intermittent 
relief to include no more than moderate impairment of the 
sciatic nerve and mild impairment of the popliteal nerve. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical, thoracic and 
sacral spine was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  For the period from August 6, 1996 thru May 13, 1999, the 
criteria for rating greater than 40 percent for degenerative 
disc disease disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).  

3.  For the period from May 14, 1999, the criteria for rating 
greater than 60 percent for degenerative disc disease 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (prior to and from September 23, 2002), 
4.124a, Diagnostic Codes 8520-21, 8620-21, 8720-21 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the Supplemental Statement of the Case issued in 
October 2002.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran was treated occasionally in service for various 
neck complaints without evidence of any diagnosis of disc 
disease of the cervical, thoracic or sacral spine in service 
or within a year thereafter.  The first evidence of cervical 
disc degeneration appears to have been in 1996 some 20 years 
after separation.  He asserts that his claims of entitlement 
to service connection for degenerative disc disease of the 
cervical, thoracic and sacral spine is warranted on a direct 
basis or, alternatively, on the basis that the claimed 
disorders are secondary to his service connected lumbar 
pathology.

The veteran was afforded a VA examination in April 2002.  
After conducting a comprehensive review of the record as well 
as affording a physical examination, the examiner concluded 
that the veteran had onset of cervical spine degenerative 
disc disease 5 to 7 years prior to the examination.  The 
examiner did not refer the condition back to the veteran's 
military service.  The examiner additionally commented that 
the pathology was unrelated to or aggravated by the veteran's 
lumbar pathology.  The examiner additionally commented that 
there was no historical or clinical evidence of thoracic 
spine degenerative disc disease and also that degenerative 
disc disease does not occur in the sacral spine because the 
sacral vertebrae are effused normally and there are not 
intervertebral disc in the sacral spine.  Such report, stated 
in unambiguous terms, is more probative than any other 
evidence of record. 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").  

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Back disabilities are evaluated under 38 C.F.R. §4.71a, 
Diagnostic Codes 5285 to 5295.  Separate evaluations apply 
for each level of the back (cervical, thoracic, lumbar) 
affected by a service-connected disability.  In this case, 
service-connection is established for the lumbar area.  Thus, 
evaluation of the veteran's disability is limited to 
Diagnostic Codes 5289, 5292-5293 or 5295.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joint.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth in Diagnostic Code 5289 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating. 

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild.  38 
C.F.R. § 4.71a, Code 5293 (prior to September 22, 2002).

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation is warranted for muscle spasm on 
extreme forward flexion and loss of lateral spine motion on 
one side; a 10 percent evaluation is warranted for 
characteristic pain on motion; a noncompensable evaluation is 
warranted where there are only slight subjective symptoms.  
38 C.F.R. § 4.71a, Code 5295.

By regulatory amendments effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome (IVDS), as set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Consideration of 
the veteran's claim for increase under both the old and 
criteria is required.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Notice of the changes and opportunity to 
present additional argument or evidence in light of the new 
regulations has been afforded the veteran. 

Under the rating criteria in effect from September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation would be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
a 20 percent evaluation is assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002).

The Notes under that provision provide (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  And Note (3) provides: 
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Furthermore, prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VAOPGCPREC 3-2000 (April 10, 2000).  
From and after the effective date of amendment, the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Id.; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

Under Diagnostic Code 8520 (Sciatic nerve), a 10 percent 
evaluation may be assigned for incomplete paralysis with mild 
symptomatology.  Incomplete paralysis with moderate and 
moderately severe symptomatology warrants a 20 percent and a 
40 percent evaluation, respectively.  Incomplete paralysis 
with severe symptomatology with marked muscular atrophy may 
warrant a 60 percent evaluation.  Finally, an 80 percent 
evaluation may be assigned for complete paralysis, where the 
evidence shows that the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620 (neuritis), 8720 (neuralgia).

Rating impairment of the external popliteal nerve (Common 
Peroneal nerve) is pursuant to Diagnostic Code 8521: When 
there is paralysis thereof, complete with foot drop and 
slight droop of first phalanges of all toes, when one cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, 
40 percent is assignable.  When incomplete, if severe, 30 
percent is assignable; when moderate, 20 percent is 
assignable; when mild, 10 percent is assignable.  38 C.F.R. § 
4.124a, Diagnostic Codes 8521, 8621 (neuritis), 8622 
(neuralgia).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.



I. Period thru May 13, 1999

The veteran was afforded a VA examination in September 1996.  
On the neurology portion of the examination, range of motion 
of the lumbosacral spine was reported as within normal 
limits, extension to 20 degrees, with flexion to 55 degrees, 
and lateral flexion to 20 degrees bilaterally.  There was no 
spasm or tenderness appreciated.  Although the veteran 
claimed to have a positive straight leg raising bilaterally 
at 30 degrees, the examiner characterized that report as 
"very subjective".  On the musculoskeletal portion of the 
examination, tenderness to palpation was observed at L-5.  
Flexion was to 60 degrees, backward extension to 30 degrees, 
lateral flexion was to 20 degrees bilaterally and rotation to 
30 degrees.  Gait, strength and sensation were intact.  Deep 
tendon reflexes were reported as 1+ bilaterally.

A September 1996 private medical report noted the veteran 
presenting in January 1996 with a history of twitching and 
spasm.  An MRI was interpreted as showing degenerative disc 
disease at L4-5 without focal herniated disc.  A mild 
stenotic appearance of the canal at L4-5 was also noted.  The 
veteran reported continuous low back pain with radiation into 
the left leg.

During the pertinent period, the veteran was treated for a 
variety of other conditions, but clinical records reflect 
only occasional reports of back pain, see e.g. April 25, 1996 
notes and August 1996 notes.  February 1997 outpatient 
treatment records report that back pain was helped with Tens 
unit.  

The veteran was afforded another VA examination in July 1998.  
He reported constant pain over the last 3-4 years.  Apart 
from partial sacralization of L-5, X-rays were otherwise 
unremarkable.  On the neurological examination afforded, he 
exhibited very mild weakness of dorsiflexion of the left 
great toe; otherwise muscle tone and strength of all 4 major 
extremities was within normal limits and the absence of 
atrophy or fasciculations was recorded.  Pinprick was 
decreased in the left lower extremity, otherwise intact in 
all 4 extremities.  Patellar and Achilles tendon jerk was 1+ 
and symmetrical; plantar responses flexor bilaterally.  
Diagnosis, in pertinent part, was chronic low back pain with 
sciatica of the left lower extremity with objective evidence 
of L5 radiculopathy.  On the orthopedic examination, he stood 
with a level pelvis.  Forward flexion was to 65 degrees, side 
bending to 25 degrees bilaterally, no extension.  The 
extremes reportedly caused severe pain.  He described pain as 
coursing along the posterior central thigh down into the left 
calf.  Leverage tests on the right caused trunk extension , 
which, curiously, did not occur when tested on the left at 
first, but produced trunk extension on retesting.  When 
supine, any form of leg raising caused apprehension 
bilaterally.  Sensory evaluation of the right leg was 
negative.  The left side was described with "some slight" 
suppression of sensation, mostly confined to the foot.  Heel 
to toe tests on either side caused pain complaints whether 
the pelvis was stabilized or not.  The provocative tests did 
not change the pain in any way.  Muscles measured the same 
bilaterally.  

A review of the record confirms that the veteran has symptoms 
compatible with sciatic neuropathy.  He reported having 
radiating pain into his left lower extremity.  Range of 
motion in the lumbar spine was limited due to pain.  
Nonetheless, reflexes were ordinarily present and decreased 
sensation was no more than "some slight" in the left leg 
and mostly confined to the foot.  Moreover, the record 
contains no clinical findings which indicate that the veteran 
has muscle spasms in his back, absent ankle jerk, loss of 
motor strength or atrophy in his lower extremities.  With the 
reported relief afforded by the Tens unit, the Board is of 
the opinion that the severity and frequency of the symptoms 
does not approximate the criteria for the 60 percent rating, 
that is, pronounced intervertebral disc syndrome manifested 
by recurring attacks with little intermittent relief for the 
perion thru May 13, 1999.  See 38 C.F.R. § 4.7.

II.  Period from May 14, 1999

According to private treatment records from May 14, 1999, the 
veteran suffered a back exacerbation (strain) two days prior 
to the date the report was prepared.  On physical 
examination, the examiner reported a 50 percent decrease in 
range of motion of the lumbosacral spine because of pain and 
stiffness.  Straight leg raising on the right was limited to 
15 degrees on the right and 45 degrees on the left.  
LaSegue's was positive on the right.  Reflexes were 
decreasing bilaterally.  Sensation was normal in both lower 
extremities, and he had good plantar and dorsal flexion.   

The veteran was afforded another VA examination in December 
1999.  The veteran reported that he had back pain on a daily 
basis.  According to the veteran, about 5 or six times a year 
he developed an acute back exacerbation, causing him to be 
bedridden for 3 or 4 days at a time.  X-rays revealed a 
partial sacralization of L-5, which was noted as congenital.  
On physical examination, there was no significant muscle 
spasm.  Range of motion was limited to 50 degrees of flexion, 
extension to 20 degrees, left flexion was to 25 degrees and 
right lateral flexion was to 30 degrees,  On neurological 
examination, he had "perhaps very minimal" weakness of 
dorsiflexion of the left great toe.  Otherwise, strength and 
muscle tone was within normal limits in the lower 
extremities.  Apart from subjective decreased pinprick in the 
left great toe. pain touch and proprioception was intact in 
both lower extremities.  Patellar and Achilles reflexes were 
1+ and symmetrical. 

The veteran was afforded another VA examination in April 
2002.  The physician noted that the veteran was employed as a 
delivery driver over the previous four months.  On physical 
examination, there was mild tenderness to palpation of the 
lumbar spine, flexion was to 50 degrees and extension to 0 
degrees.  Left lateral flexion was to 25 degrees and right 
lateral flexion was to 30 degrees.  On neurological 
examination, very mild weakness of the left great toe was 
noted, with residual strength of 90 percent.  Otherwise 
strength and muscle tone was normal without atrophy, 
fasciculations or ataxia. Gait was normal and he did not use 
appliances to ambulate.  The neurological portion of the 
examination was essentially as previously reported in 
December 1999.  On the impression, the examiner characterized 
the veteran's degenerative disc disease of the lumbar spine 
with minimal objective evidence of left L5 radiculopathy.  
The examiner additionally commented that the lumbar pathology 
would likely impair employability and jobs that involve 
physical labor.  The examiner again noted that the veteran 
had been employed as a delivery driver.

The veteran has been assigned the maximum schedular rating 
during the pertinent period under the old rating criteria.  
Considering further that the disability in this instance is 
at the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Inasmuch as the 60 percent 
evaluation is beyond that available for the diagnostic code 
designated for limitation of lumbar motion, evaluation of the 
veteran's condition under that diagnostic code would not be 
requisite or more beneficial to the veteran.  See VAOPGCPREC. 
36-97 (1997).

Although the service-connected low back disability could be 
evaluated under various diagnostic codes, the Board is of the 
opinion that the low back disability was properly rated on 
the basis of the dominant disability present under Diagnostic 
Code 5293 for IVDS.  That rating, under the criteria in 
effect prior to September 23, 2002, however, may not be 
combined with a rating under any other potentially applicable 
diagnostic code without violating the rule against pyramiding 
set forth in 38 C.F.R. § 4.14.  The principal diagnostic 
codes by which the service-connected low back disability may 
be evaluated involve or affect the same anatomical part and 
involve the same or overlapping functions.  See VAOPGCPREC 
36-97 (1997) (holding that Diagnostic Codes 5292 and 5293 
contemplate limitation of motion).  Moreover, that Diagnostic 
Code contemplates associated neurological pathology.  The 
rule against pyramiding precludes the use of multiple 
diagnostic codes to evaluate the same manifestations of 
disability.  Id.  Rather, the diagnostic code is applied that 
best reflects the overall disability picture shown for the 
specific anatomical part involved.

III.  Additional analysis under revised Diagnostic Code 5293 
(from September 23, 2002)

As noted above, the veteran was provided notice of the 
revised criteria and afforded an opportunity to submit 
additional evidence.  However, he did not respond or submit 
any additional evidence.  Accordingly, the Board concludes 
that the latest evidence of record continues to fairly 
represent the extent of the disability at issue, and the 
board additionally notes that such evidence is adequate for 
rating purposes in accordance with the new criteria.

There is no indication in either the lay or medical evidence 
that the veteran was prescribed bedrest for his lumbar 
manifestations.  Moreover, the evidence is clear that the 
veteran has not suffered the contemplated frequency of 
"incapacitating episode[s]" during the appeal period to 
justify his currently assigned 60 percent rating under the 
new criteria at Code 5293 in accordance with that analysis 
prong under the revised criteria.

In terms of the neurological manifestations, the veteran has 
left sciatica related to low back disc disease for which the 
most appropriate neurologic code is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate, however, that the veteran has more than moderate 
incomplete paralysis of the sciatic nerve, however.  The 
examiner noted the absence of atrophy or weakness and that 
the veteran exhibited a normal gait; reflexes were ordinarily 
present.  Thus, the Board finds that the preponderance of the 
evidence indicates that sciatic neuropathy is no more than 
moderately impaired.  Accordingly an evaluation in excess of 
20 percent is not warranted under DC 8520.

The findings on examination additionally suggest sensory 
impairment in the left foot that is essentially limited to 
the left great toe and characterized as "perhaps very 
minimal".  Given the limited nature of the impairment, there 
is no evidence to support the conclusion that this disability 
more nearly meets the criteria for a moderate incomplete 
paralysis of the external popliteal nerve.  Accordingly, a 10 
percent rating for a mild left foot sensory impairment is the 
highest warranted pursuant to Code 8521.

With reference to the new version of Code 5293, if orthopedic 
manifestations of the veteran's low back condition are rated 
40 percent (maximum allowed) pursuant to Diagnostic Code 
5292, and the neurological manifestations of the low back 
condition are rated at 20 percent and 10 percent 
respectively, the result under the combined ratings table of 
38 C.F.R. § 4.25 would not produce a combined rating in 
excess of 60 percent.  So, even by this method, a rating 
higher than the current 60 percent rating for the low back 
disability is not warranted.

Conclusion

The Board acknowledges the veteran's long-term complaints of 
pain, and in reviewing the evidence the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  Indeed, the medical records note that he complains of 
chronic lower back pain that limits daily activities.  
However, the provisions of 38 C.F.R. §§ 4.40, 4.45 cannot be 
used to otherwise assign a rating in excess of the maximum 
schedular rating provided for under a particular Diagnostic 
Code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As 
noted above, the veteran is already receiving the maximum 
rating under Code 5292 and therefore cannot be assigned a 
higher rating based upon 38 C.F.R. §§ 4.40, 4.45.  
Furthermore, there has been no persuasive showing of 
additional functional loss due to pain that would result in a 
higher rating under Code 5293 or any other diagnostic 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board observes that the veteran 
was last reported as employed as a delivery driver, an 
occupation which ordinarily might be expected to require 
lifting.  In this regard, the Board finds that there has been 
no showing by the veteran that the service connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards. In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic and sacral spine is denied.

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine for the period from August 6, 
1996 thru May 13, 1999 is denied.

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine from May 14, 1999 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

